ICJ_075_LandIslandMaritimeFrontier_SLV_HND_1990-09-13_JUD_01_IN_01_FR.txt. 138

OPINION INDIVIDUELLE DE M. ODA
[Traduction]

Je souscris abondamment à la décision de la Chambre d’autoriser le
Nicaragua à intervenir dans l’affaire portée devant la Cour en vertu du
compromis du 24 mai 1986 conclu entre le Honduras et El Salvador. La
Chambre limite toutefois l'intervention du Nicaragua à la question du
régime juridique des eaux situées à l’intérieur du golfe de Fonseca et
exclut de l’objet de l’intervention la question de la délimitation à l’inté-
rieur du golfe et celle de la situation juridique des espaces maritimes (y
compris toute délimitation future) à l'extérieur du golfe. A mon avis, la
Chambre n’a pas indiqué de façon convaincante pourquoi elle apportait
de telles restrictions.

L'arrêt part de la présomption que, pour qu’une intervention fondée sur
l’article 62 du Statut se justifie, il faut qu’existe un intérêt juridique d’un
caractère plus concret qu’un simple intérêt à l'égard de l'interprétation des
règles du droit international, générales ou particulières, qui sont appli-
cables à l’espèce. Cette présomption selon laquelle une distinction nette
peut être faite entre l'interprétation d’une règle et la nature de son applica-
tion dans un cas concret demeure, selon moi, contestable. Elle soulève de
nombreux problèmes délicats. Néanmoins, comme mes collègues de la
Chambre et moi-même avons décidé qu’il existe bien un intérêt juridique
plus concret dans la présente affaire et qu’il justifie une intervention du
Nicaragua ainsi qu'il est spécifié dans l'arrêt, j'estime qu'il convient de
laisser maintenant de côté la question d’un intérêt adéquat peut-être plus
général et de limiter mes observations à la question de savoir pourquoi,
dans les circonstances de l’espèce, le domaine dans lequel la Chambre a
autorisé le Nicaragua à intervenir a été si sévèrement restreint.

1. L’INTÉRÊT D'ORDRE JURIDIQUE DU NICARAGUA

Un Etat peut adresser à la Cour — ou en l’espèce à la Chambre — une
requête à fin d’intervention lorsqu'il «estime que, dans un différend, un
intérêt d’ordre juridique est pour lui en cause» (Statut, art. 62, par. 1); il
faut que sa requête « spécifie … [cet] intérêt d’ordre juridique» (Règle-
ment, art. 81, par. 2 a); les italiques sont de moi).

Dans sa requête à fin d’intervention, le Nicaragua, tout en s’efforgant à
l'évidence de couvrir tous les aspects pertinents relatifs aux eaux tant à l’in-
térieur qu’à l’extérieur du golfe, n’a indiqué en fait qu'en termes généraux
les intérêts d’ordre juridique susceptibles d’être affectés par la décision de
la Chambre: ‘

50
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. ODA) 139

«Cette opinion se fonde notamment sur les considérations parti-
culières suivantes, sans pour autant se limiter à celles-ci:

a) la formulation du paragraphe 2 de l’article 2 du compromis, qui
fait globalement référence à «la situacion juridica insular y de los
espacios maritimos »;

b) le titre du compromis, qui fait référence à «la controversia fronte-
riza terrestre, insular y maritima existente entre los dos Estados »;

c) la situation géographique du golfe de Fonseca et des espaces
maritimes adjacents;

d) le caractère essentiel des principes juridiques, y compris les prin-
cipes d’équité pertinents, qui compteraient pour trancher les
questions mises en cause par le compromis;

e) le fait qu’il est généralement reconnu dans la doctrine que les
questions relatives au golfe de Fonseca soulèvent un différend tri-
latéral;

Jf) le rôle primordial des côtes et des relations côtières dans le régime
juridique des délimitations maritimes, dont il résulte, dans le cas
du golfe de Fonseca, qu’il serait impossible de procéder à une
délimitation qui, dans ce golfe, ne tiendrait compte que des côtes
de deux des trois Etats riverains:

g) le fait que, lorsqu’on règle la situation juridique d’espaces mari-
times — surtout dans un cas comme celui du golfe de Fonseca —
on peut notamment définir une ou plusieurs zones d’exploration
et d'exploitation communes: voir le rapport de la commission de
conciliation dans l’affaire du Plateau continental de Jan Mayen,
International Law Reports (E. Lauterpacht, dir. pub., vol. 62,
p. 108). » (Requête, IT.2.)

*

La Chambre, aprés avoir entendu les plaidoiries du Nicaragua indique
que

«le Nicaragua a démontré de manière satisfaisante l’existence d’un
intérêt d’ordre juridique susceptible d’être affecté par sa décision sur
[le régime applicable aux espaces maritimes du golfe]» (par. 72),

et en déduit que

«le Nicaragua a un intérêt juridique susceptible d’être affecté par
une décision relative au régime juridique de leurs eaux, soit par une
décision favorable à la thèse d’El Salvador selon laquelle les eaux du
golfe sont soumises à un régime de condominium, soit par une déci-
sion favorable à la thèse du Honduras selon laquelle il existe une
«communauté d'intérêts» entre les trois Etats dans les eaux du
golfe» (par. 104).

51
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. ODA) 140

Aussi la Chambre conclut-elle, et je souscris à cette conclusion, que le
Nicaragua «a établi qu’[il] a un intérêt d'ordre juridique susceptible d’être
affecté par … la décision qu’elle rendra sur le régime juridique des eaux du
golfe de Fonseca » (par. 105); elle dispose ainsi d’une base pour décider
que le «Nicaragua est autorisé à intervenir» (par. 105) «en ce qui
concerne l’examen par la Chambre du régime juridique des espaces mari-
times situés à l’intérieur du golfe de Fonseca» (par. 104).

En revanche, il est conclu dans l’arrêt que

«le Nicaragua n’a pas établi de manière satisfaisante l'existence d’un
intérêt d’ordre juridique susceptible d’être affecté par une décision
de la Chambre portant délimitation des eaux du golfe de Fonseca
entre El Salvador et le Honduras ou par une décision sur la situation
juridique des espaces maritimes extérieurs au golfe, y compris toute
décision sur … une délimitation entre El Salvador et le Honduras, et
que l'intervention à l’un ou l’autre de ces titres n’a pas été justifiée »
(par. 104)

et, dans un passage analogue, il est dit que

«la République du Nicaragua ... n’a pas établi l'existence d’un tel
intérêt susceptible d’être affecté par toute décision que la Chambre
peut être requise de rendre en ce qui concerne la délimitation de ces
eaux, par toute décision sur la situation juridique des espaces mari-
times extérieurs au golfe. » (par. 105),

si bien que le Nicaragua n’est pas autorisé à intervenir à l’un ou l’autre de
ces titres.

Ed

Lors des audiences, les représentants du Nicaragua ont refusé de se lais-
ser aller à spécifier l’intérét juridique du Nicaragua, en soulignant qu'ils
ne voulaient pas ce faisant révéler le fond de leur intervention. Ni les
autres membres de la Chambre ni moi-même n’avons cependant consi-
déré qu’il y avait là une carence assez grave pour nous empêcher d’accor-
der l’autorisation d'intervenir à quelque titre que ce soit. Mais, comme on
l’a vu, il est dit dans l’arrêt que le manque de précision au sujet de certains
aspects de l'intérêt juridique que revendique le Nicaragua est excessif et
qu’il doit conduire à refuser cette autorisation en ce qui concerne certains
domaines. C’est cette distinction que je ne trouve pas entièrement justi-
fiée.

En d’autres termes, il me semble difficile, eu égard aux éléments de
preuve, de dire que le Nicaragua, quoique ayant suffisamment établi
l'existence d’un intérêt d’ordre juridique susceptible d’être affecté par la
décision de la Chambre dans le cas du régime juridique des espaces mari-
times à l’intérieur du golfe, nel’a pasfait en ce qui concerne la délimitation
des frontières maritimes dans les eaux du golfe et à l'extérieur de celui-ci.
Après tout, quoique étant requis d’établir qu’un intérêt d’ordre juridique

52
DIFFEREND (EL SALVADOR/HONDURAS) (OP. IND. ODA) 141

peut être affecté (mais non qu'il le sera ou qu'il le sera nécessairement), le
requérant n’est pas tenu, à ce stade, d’indiquer quelles sont les positions et
considérations dont on peut penser qu’il informera la Chambre dans la
déclaration et les observations orales qu’il pourra faire par la suite. Il n’est
pas non plus tenu, pour reprendre les termes de l'arrêt, «de montrer en
quoi cet intérêt risque d’être affecté» (par. 61; les italiques sont de moi).

2. LES FRONTIÈRES MARITIMES À L'INTÉRIEUR DU GOLFE

Dans l'arrêt, il est dit que:

«Le Nicaragua, pour sa part, n’a donné d'indication sur aucune
ligne de délimitation particulière qui, d’après lui, affecterait ses inté-
rêts » (par. 74);

«[le Nicaragua] n’a pas établi l’existence d’un tel intérêt [d’ordre
juridique] qui puisse être affecté par une décision de la Chambre
sur une quelconque question de délimitation à l’intérieur du golfe»
(par. 79).

A ce sujet, il peut être utile de rappeler les questions en litige entre les
Parties initiales à la présente affaire. Sur la carte C.5 de son mémoire, le
Honduras a indiqué une ligne de délimitation concrète à l’intérieur du
golfe (qu’il veut voir confirmée par un arrêt de la Chambre) et il en a
donné une description dans sa conclusion C.1. Cette ligne, tracée dans ce
que le Honduras appelle le « secteur ouest » du golfe, ne semble pas affec-
ter un intérêt d’ordre juridique du Nicaragua, mais est basée sur la pré-
somption que plusieurs îles sur lesquelles El Salvador revendique la
souveraineté — en particulier Meanguera et Meanguerita — appartien-
nent au Honduras.

Dans la conclusion III.5 de son contre-mémoire, El Salvador considère
que la situation juridique du golfe ne permet pas un partage des eaux et
que le compromis ne donne pas à la Chambre compétence pour effectuer
une telle délimitation. Toutefois, El Salvador, dans ses observations sur la
requête à fin d'intervention du Nicaragua, ne nie pas qu’il est théorique-
ment possible que la Chambre procède en définitive à une délimitation à
l’intérieur du golfe.

En fait, dans le présent arrêt, la Chambre n’écarte pas non plus l’éven-
tualité d’une décision portant délimitation à l’intérieur du golfe (par. 74).

Dans un autre paragraphe de l’arrêt il est dit ensuite :

«Il arrive souvent en pratique qu’on doive tenir compte, pour pro-
céder à une délimitation entre deux Etats, de la côte d’un Etat tiers,
mais le fait de tenir compte, en tant que facteur géographique, de
toutes les côtes et relations côtières dans le golfe de Fonseca pour
effectuer une éventuelle délimitation entre deux Etats riverains

53
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. ODA) 142

— El Salvador et le Honduras en l’occurrence — ne signifie aucune-
ment que l'intérêt juridique d’un troisième Etat riverain du golfe — le
Nicaragua — soit susceptible d’être affecté en raison même de cette
délimitation. » (Par. 77.)

Dans le cas présent, pareille observation ne saurait cependant, selon moi,
être formulée avec assurance compte tenu du «rôle primordial des côtes
et des relations côtières dans le régime juridique des délimitations mari-
times [et ce qui en] résulte, dans le cas du golfe de Fonseca», comme le
Nicaragua l’affirme dans sa requête (II.2 f).

Je soulignerai que, s’il était statué que quelques îles, en particulier
Meanguera et Meanguerita, sont sous la souveraineté d’El Salvador, on
ne pourrait alors exclure la possibilité qu’une ligne de délimitation entre
El Salvador et le Honduras n’atteigne aucune ligne de fermeture du golfe,
et doive être limitée au secteur «ouest» du golfe et que, en raison de la
situation géographique du golfe, dont les trois Etats sont riverains, le
Nicaragua ait alors indubitablement un intérêt juridique à ce que soit fixé
le point auquel se terminerait la délimitation entre El Salvador et le Hon-
duras — en d’autres termes le point où prendrait fin sa propre frontière
avec le Honduras et où commencerait sa propre frontière avec El Salva-
dor.

Dans son exposé oral, l’agent du Nicaragua a déclaré, le 5 juin 1990,
que:

«Si la Chambre examinait la demande du Honduras et procédait à
la délimitation des eaux à l’intérieur du golfe, il est évident, au vu de
n'importe quelle carte, qu’une délimitation portant sur l’ensemble
du golfe de Fonseca serait impossible sans que nos intérêts en soient
affectés. »

Dans sa réplique orale, le 8 juin 1990, l’agent du Nicaragua a aussi
déclaré:

«bien qu’à entendre le conseil du Honduras l’agent du Nicaragua ait
dit en vain qu'à l’évidence toute délimitation affecterait les droits
nicaraguayens, car cela n’était nullement évident, l’agent du Nicara-
gua réaffirme qu'il s’agit d’une évidence flagrante pour qui jette seu-
lement un coup d’œil sur une carte».

Normalement, on ne peut certes tenir pour une démonstration le fait de
proclamer une «évidence ». Mais si ce qui est proclamé est vraiment « évi-
dent», la nécessité de le démontrer par une argumentation est sûrement
moins grande. Même si l’on peut normalement supposer qu’une telle
argumentation est nécessaire, je ne considère pas que les conseils sont
obligés d'inventer des hypothèses. Ainsi, bien que le Nicaragua n’ait indi-
qué aucune ligne particulière de délimitation susceptible selon lui d’affec-
ter ses intérêts, je suis convaincu que, dans les circonstances expliquées
plus haut, on ne peut rejeter ce qu’affirme le Nicaragua au sujet de la déli-
mitation à l’intérieur du golfe.

54
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. ODA) 143

3. LES FRONTIÈRES MARITIMES À L’EXTÉRIEUR DU GOLFE

La Chambre déclare que la question de savoir si le Honduras peut pré-
tendre à une mer territoriale, une zone économique exclusive et un pla-
teau continental à l’extérieur du golfe est une question «à trancher par
application des principes et des règles du droit de la mer en la matière»
(par. 82). Je reconnais qu’il ne conviendrait pas que la Chambre accueille
Pargumentation que le Nicaragua pourrait présenter sur la question préa-
lable de savoir si le Honduras a droit à une zone maritime à l'extérieur du
golfe, question qui porte non seulement sur des principes juridiques mais
aussi sur des circonstances particulières étrangères au Nicaragua.

En ce qui concerne la ligne de délimitation dans cette zone du golfe, il
est dit dans Parrét que:

« Le Honduras avait indiqué au Nicaragua 4 la fois la ligne de déli-
mitation qu’il proposait et la ligne qu’il proposait pour marquer ce
qu’il appelle la «zone maritime pertinente ». La proposition du Hon-
duras portée sur la carte donnait ainsi au Nicaragua l’occasion d’in-
diquer comment les propositions honduriennes seraient susceptibles
d’affecter «sensiblement» tout intérêt juridique que le Nicaragua
pourrait avoir dans des eaux situées à l’ouest de la ligne proposée par
le Honduras. Or le Nicaragua ne la pas fait. Il n’a pas indiqué com-
ment [la] délimitation [proposée par le Honduras], ou toute autre déli-
mitation qu’il considérait comme possible, affecterait un intérêt
juridique effectif du Nicaragua [sur les eaux situées à l’ouest de la
ligne hondurienne]...» (Par. 84.)

Toutefois, le Honduras soutient dans sa conclusion C.2 que la Chambre
est compétente pour délimiter les zones maritimes extérieures au golfe qui
relèvent respectivement d’El Salvador et du Honduras; El Salvador est
conscient de la possibilité que la Chambre délimite ces zones (par. 81). En
fait, la possibilité que la Chambre procède à la délimitation entre le Hon-
duras et El Salvador des zones maritimes en question n’est pas exclue
dans le cas où il serait-reconnu que le Honduras possède un titre sur ces
zones.

Comme une ligne de délimitation que le Honduras oppose à El Salva-
dor (celle qui est indiquée sur la carte C.6 de son mémoire) est constituée
par une ligne de 216,0° d’azimut, qui est une ligne de 215,5° ajustée (ligne
perpendiculaire à la direction générale de la côte telle que déterminée par
le Honduras en tenant compte des côtes des Etats voisins, y compris le
Nicaragua) — cet ajustement étant effectué en proportion des zones mari-
times à attribuer à El Salvador et au Honduras — et comme le Honduras a
calculé la surface de ses propres zones maritimes en supposant l’accepta-
tion d’une ligne qui aurait pour objet de délimiter la frontière entre le
Honduras et le Nicaragua (une ligne de 215,5° d’azimut), il semble que, si
la Chambre devait fixer une ligne délimitant des zones à l’extérieur du
golfe, le Nicaragua pourrait raisonnablement soutenir qu’il possède un
intérêt juridique susceptible d’être affecté par un arrêt de la Chambre.

55
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. ODA) 144

Dans son exposé oral du 5 juin 1990, l’agent du Nicaragua a affirmé:

« En dehors du golfe de Fonseca, il ressort nettement de n’importe
quelle carte et des dessins présentés par les Parties dans leurs écri-
tures — en particulier ceux qui figurent sous les numéros C-6 et C-7
dans le mémoire du Honduras — qu’on ne peut demander cela dans
l’océan Pacifique sans affecter sensiblement les intérêts juridiques
du Nicaragua.»

Cette affirmation a été critiquée dans l’arrêt; il y est dit que «la Chambre
ne pense pas que la question soit aussi simple » (par. 84). Or, dans sa ré-
plique orale du 8 juin 1990, l’agent du Nicaragua a ajouté:

«Le Nicaragua et El Salvador sont les seuls Etats riverains situés à
Pembouchure du golfe, à. moins de 20 milles l’un de l’autre. Mainte-
nant, le Honduras vient prétendre qu’une «communauté d'intérêts »
lui donne le droit de faire une avancée massive dans le Pacifique,
sans que le Nicaragua soit affecté par cette curieuse prétention.

Toute délimitation éventuelle affecte les intérêts juridiques du
Nicaragua. Que la protubérance à laquelle le Honduras aspire dans
le Pacifique penche vers le sud dans les eaux territoriales du Nicara-
gua ou vers le nord en territoire salvadorien, elle affecte à coup sûr les
intérêts juridiques du Nicaragua. »

Compte tenu de ce que j’ai dit dans la section 1 ci-dessus, j'estime que le
Nicaragua a suffisamment spécifié, dans des circonstances qui sont aussi
claires pour lui que pour les deux Etats parties à l’affaire, l'intérêt d'ordre
juridique qu’il a à l’égard de toute délimitation éventuelle entre les deux
Parties.

4. CONCLUSIONS

En résumé, je suis d’avis que i) après avoir autorisé le Nicaragua à inter-
venir au sujet du régime juridique applicable aux eaux situées à l’intérieur
du golfe, il n’aurait pas fallu exclure qu'il puisse exprimer son point de vue
en temps utile sur toute délimitation entre El Salvador et le Honduras à
l’intérieur du golfe que la Chambre pourrait devoir effectuer; et que ii) il
n'aurait pas fallu exclure que le Nicaragua puisse exprimer son point de
vue en temps utile sur toute délimitation qui pourrait devoir être effectuée
à l'extérieur du golfe au cas où un titre quelconque serait établi en faveur
du Honduras.

(Signé) Shigeru Opa.

56
